In a matrimonial action in which the plaintiff wife had been awarded a judgment of divorce, defendant appeals from so much of an order of the Supreme Court, Queens County, dated February 4, 1976, as denied the branch of his motion which sought resettlement of that judgment with respect to the child support provisions contained therein. Order affirmed insofar as appealed from, with $50 costs and disbursements. The judgment of divorce clearly states that the amount of $100 per week shall be paid by the defendant for child support. The defendant’s claim that the judgment was intended to read that $50 per week was to be for the support of both children and $50 per week for the support of plaintiff, payment of the latter amount to cease upon her remarriage, is unsupported by the record. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.